Citation Nr: 0625916	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-44 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from February 1970 until 
November 1973.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2005), a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).

During a December 2005 hearing before the undersigned, the 
veteran provided a description of several incidents that 
occurred while serving on the U.S.S. Kitty Hawk.  The veteran 
served as an ordnance mechanic, and he testified that live 
bombs were dropped which could have exploded.  A service 
medical record dated June 21, 1972 noted that the veteran 
received stitches due to a head laceration.  In the veteran's 
Notice of Disagreement, he stated that he received stitches 
from being hit by a falling bomb.

The veteran also testified that he witnessed a service-mate 
being killed by a jet engine and stated that he thought his 
name was either [redacted] or [redacted]
[redacted].

Given that the veteran has provided a description of his in-
service stressors, it is the responsibility of the RO to 
contact the United States Joint Services Records Research 
Center (JSRRC) and any other source to obtain the deck logs 
from the U.S.S. Kitty Hawk and to conduct further research, 
if possible.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:


1.  The veteran's service personnel, 
administrative, military justice, and any other 
available records should be requested from the 
NPRC. Those records should be reviewed and the 
dates during which the veteran was assigned to the 
U.S.S. KITTY HAWK should be confirmed.

2.  Following confirmation of the dates during 
which the veteran was assigned to the U.S.S. KITTY 
HAWK, a request for review of the deck logs of the 
U.S.S. KITTY HAWK for the relevant period of time 
should be sent to the Modern Military Branch, 
National Archives, 8601 Adelphi Road, College Park, 
MD 20740, which is the resource from which a VBA 
Fast Letter issued on June 8, 2005, instructs 
agencies of original jurisdiction to seek Navy deck 
logs dated between 1941 and the issue date.   The 
request should specify that the review is to verify 
the veteran's stressors, and these must be set out 
in detail in the request.  The RO should review the 
veteran's December 2005 hearing transcript, the 
Notice of Disagreement, and other statements and 
make a list of the in-service PTSD stressors 
described therein to provide this information.  The 
veteran's identifying information and a copy of his 
service separation record or other official 
document showing his service number should be 
submitted with the request.  If this agency is 
unable to find the requested deck log(s), the 
request should be sent to the U.S. Naval Historical 
Center, Ships History Branch, U.S. Naval Historical 
Center, Building 57, Washington Navy Yard, 
Washington, DC 20374-0517.  

3.  If, and only if, a stressor is verified, the 
veteran should be scheduled for a VA psychiatric 
examination.  The claim's folder should be provided 
to and reviewed by the examiner.  The examiner 
should address whether the veteran suffers from 
PTSD and whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that PTSD is 
related to a verified stressor.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.



Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Nadine W. Benjamin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


